Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Response to Arguments
Applicant’s arguments, see remark and amendment, filed on 10/7/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The 103 rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of configuring a third synchronization for performing the temporal synchronization, wherein the third synchronized  communication duration of a period, which is the same as or similar to a second synchronized communication duration of the second cluster using some duration except for a first synchronized communication duration of the first cluster.   None of the prior art of the record disclosed or suggest to configure a third synchronized communication duration of a period that is the same or similar to the second synchronized .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran, US 9,723,582
Raissinia et al, US 9,819,750
Kasslin et al, US 2014/0321317

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
October 20, 2021